Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant’s amendment dated 07/22/2021.  The applicant(s) amended claims 1, 4, 9, 11, 13, 14, 16, and 19, canceled claims 2, 12, and 17, and added claims 21-23.

Response to Arguments
Applicant’s arguments, see Remarks pages 15-16, filed 07/22/2021, with respect to independent claims 1, 9, and 16 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1, 3-11, 13-16, and 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, 13-16, and 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “in response to determining that the parsed data matches the phrase key, send, via the communication .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658